      Case 1:18-cr-00007-MAC-KFG Document 257 Filed 03/29/19 Page 1 of 2 PageID #: 1057
AO 187 (Rev. 7/87) Exhibit and Witness List



                                       UNITED STATES DISTRICT COURT
                                              EASTERN           DISTRICT OF           TEXAS



          UNITED STATES OF AMERICA                                                    AMENDED WITNESS LIST
                     V.
               JOEL VARGAS (3)
                                                                                             Case Number: 1:18-CR-00007
          ANGELICA MARIA VARGAS (5)

PRESIDING JUDGE                                      PLAINTIFF’S ATTORNEY                           DEFENDANT’S ATTORNEY

                                                            MICHAEL ANDERSON                                  REYNALDO MORIN
          HON. MARCIA CRONE
                                                            CHRISTOPHER RAPP                                    JAMES MAKIN

TRIAL DATE (S)                                       COURT REPORTER                                 COURTROOM DEPUTY
               March 25-29, 2019                                  Tonya Jackson                                   Julia Colyer
PLF.    DEF.      DATE
                               MARKED     ADMITTED                             DESCRIPTION OF EXHIBITS* AND WITNESSES
NO.     NO.      OFFERED




                                                     WITNESSES

  1             3/25/19                              Michael Anthony Lopez (San Antonio, Texas)

  2             3/26/19                              Wayne McCoy (Bryan, Texas)

  3             3/26/19                              Epifanio Ulloa (Store Manager – Edinburg, Texas)

  4             3/26/19                              Diane Rushing (Beaumont, Texas)

  5             3/26/19                              Saeed Serrant (Officer, Beaumont Police Department, Beaumont, Texas)

  6             3/26/19                              Jason Brannon (Longview, Texas)

  7             3/26/19                              Skyler Hilbers (Wichita Falls, Texas)

  8             3/26/19                              Richard Boyle (Officer, San Antonio Police Department)

  9             3/27/19                              Danielle Ybarra (San Antonio, Texas)

 10             3/27/19                              Ross Rigby (Special Agent, Texas Department of Public Safety, San Antonio, Texas)

 11             3/27/19                              Michael King (Akron, Ohio)

 12             3/27/19                              Barkhi Holley (San Antonio, Texas)

 13             3/26/19                              Raymond Gonzales (San Antonio, Texas)

 14             3/26/19                              Stacey Schwab (Lieutenant, Texas Department of Public Safety, San Antonio, Texas)

 15             3/26/19                              Mario Gonzales (San Antonio, Texas)

 16             3/26/19                              James Mullins (Store Manager - Kirby, Texas)

 17             3/27/19                              Vivian Brown (San Antonio, Texas)

 18             3/27/19                              Carlos Godinez (San Antonio, Texas)

 19             3/27/19                              Bill Hall (San Antonio, Texas)
     Case 1:18-cr-00007-MAC-KFG Document 257 Filed 03/29/19 Page 2 of 2 PageID #: 1058

20         3/28/19              Tina Lewallen (Detective, Beaumont Police Department, Beaumont, Texas)

21                              Carol ‘Trey’ Frost (Detective, Texas Department of Public Safety, San Antonio, Texas)
